        Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 1 of 6                   FILED
                                                                                    2021 Apr-28 AM 09:28
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             JASPER DIVISION
 UNITED STATES OF                           )
 AMERICA,                                   )
                                            )         6:19-cr-00219-LSC-SGC-7
 Plaintiff
                                            )
   v.                                       )
                                            )
 JOHN GLADDEN,
                                            )
 Defendant.                                 )

        MEMORANDUM AND ORDER DENYING DEFENDANT JOHN
         GLADDEN’S MOTION FOR ACQUITTAL OR NEW TRIAL

         On March 1, 2021, a jury found Defendant John Gladden (“Gladden”) guilty

of one count of conspiracy to commit health care fraud and mail fraud, in violation

of 18 U.S.C. § 1349; six counts of healthcare fraud, in violation of 18 U.S.C. § 1347;

one count of mail fraud, in violation of 18 U.S.C. § 1341; and one count of

aggravated identity theft, in violation of 18 U.S.C. § 1028A. Gladden has moved for

the Court to overturn the jury’s verdict and enter a judgment of acquittal under

Fed. R. Crim. P. 29 or, in the alternative, to grant a new trial under Fed. R. Crim. P.

33. (Docs. 247, 248.) Gladden’s motions are due to be denied in full.

Discussion

         A district court may overturn the jury’s verdict and enter a judgment of

acquittal under Fed. R. Crim. P. 29 “if there is insufficient evidence to sustain the
                                       Page 1 of 6
     Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 2 of 6




verdict.” United States v. Williams, 390 F.3d 1319, 1324 (11th Cir. 2004). “Unless

the jury could not have found the defendant guilty under any reasonable

construction of the evidence,” the court must uphold the conviction. United States

v. Frank, 599 F.3d 1221, 1233 (11th Cir. 2010). Under Rule 33, a court may vacate a

judgment and grant a new trial “if the interest of justice so requires.” Fed. R. Crim

P. 33. “The evidence must preponderate heavily against the verdict, such that it

would be a miscarriage of justice to let the verdict stand.” United States v.

Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985).

      At trial, ample evidence supported the jury’s verdict on all counts. First,

Gladden provided substantive evidence of his guilt when he took the stand and

testified. “[A] statement by a defendant, if disbelieved by the jury, may be

considered as substantive evidence of the defendant’s guilt.” United States v.

Brown, 53 F.3d 312, 314 (11th Cir. 1995). Gladden denied that he had participated in

the conspiracy. (Feb. 26, 2021 Tr. 32:6-18.) However, his testimony changed over

time. For example, Gladden testified at various points that “only one” of his sales

reps obtained a prescription for SilaPak in July 2015, (Feb. 26, 2021 Tr. 20:22–25),

that he did not believe he had signed up for insurance through Global’s carrier,

(Feb. 26, 2021 Tr. 66:20–21), and that he had not tried to get Global prescriptions

for himself or his family, (Feb. 26, 2021 Tr. 30:17–21). But on cross-examination,


                                      Page 2 of 6
     Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 3 of 6




he admitted that the record showed additional employees obtained SilaPak in July

2015. (Feb. 26, 2021 41:2–48:10), that he had applied for Blue Cross Blue Shield of

Alabama health insurance through Global, (Gov’t Ex. 1001), and that he had

obtained a prescription for his son, (Feb 26, 2021 Tr. 68:22–69:11). The jury was

entitled to evaluate Gladden’s testimony, consider his demeanor and credibility,

and believe the opposite of what he said. See Brown, 53 F.3d at 314.

      Gladden’s emails to sales representatives also support the jury’s verdict.

Gladden wrote “everyone should have a personal script for yourself, spouse, and

family members.” (Gov’t Ex. 162.) Days later, Gladden reiterated that the

prescription “is reimbursed very well and you should have EVERY family member,

who is on your health plan, have a script. I will be monitoring this to make sure that

ALL of TEAM GEORGIA has theirs.” (Gov’t Ex. 172.) When one of his

representatives voiced concern about raising red flags because she had no medical

documentation that would justify a prescription for pain, Gladden told her to “just

have a buddy” write her a prescription for SilaPak. (Gov’t Ex. 169.)

      At Gladden’s urging, two sales representatives—Megan Rumble and Dawn

Whitten—obtained prescriptions for themselves. (See Gov’t Exs. 200, 201.)

Whitten also obtained a prescription for her daughter. (See Gov’t Ex. 177 at 22–24.)




                                     Page 3 of 6
     Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 4 of 6




      After Global’s Haleyville pharmacy filled Whitten’s prescription, Gov’t Ex.

818, UPS records show that a package with this prescription was mailed from

Global’s Haleyville pharmacy to Whitten. Gov’t Ex. 259 at 44–45. The United

States offered evidence of Gladden’s knowledge of these prescriptions, including

the commission reports that Gladden received, see Gov’t Exs. 31, 33, 35, 36, 38, 42,

43, and various email exchanges, see Gov’t Exs. 114, 117, 119, 121, 170, 171.

      The record supports Gladden’s conviction on all counts. Gladden’s emails,

his own testimony, and witness testimony demonstrate an intent to join Global’s

conspiracy to defraud insurance companies. Indeed, by ordering “everyone” to get

a “personal script for yourself, spouse, and family members,” a reasonable jury

could have determined that Gladden ordered his sales representatives to obtain

medically unnecessary prescriptions in order to bill insurance companies. When

Whitten acted on this order—obtaining medically unnecessary, forged

prescriptions for her daughter through the mail—Gladden perpetrated healthcare

fraud, mail fraud, and identity theft.

      Despite this evidence, Gladden argues that the Court should overturn his

conviction because (1) the Court lacked venue and (2) the United States did not

prove Gladden’s specific intent to defraud. However, both arguments rest on

mischaracterizations of the law.


                                         Page 4 of 6
     Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 5 of 6




      First, Gladden waived any venue argument because he failed to raise this

issue before his post-trial motion. See United States v. Dabbs, 134 F.3d 1071, 1078

(11th Cir. 1998). Even if Gladden had not waived his venue argument, the record

demonstrates that venue was proper for all counts. Indeed, the United States

offered evidence of overt acts committed in furtherance of the conspiracy in the

Northern District of Alabama, including the filling, dispensing, and mailing of

various fraudulent prescriptions that form the basis for Gladden’s crimes.

      Second, Gladden argued throughout his trial that the United States has failed

to prove an “intent to defraud” because the United States could not show Gladden

knew his conduct was illegal. But the intent to defraud only requires “that the

defendant had the intent to deceive.” United States v. Paradies, 98 F.3d 1266, 1285

(11th Cir. 1996). “[I]gnorance of the law is no defense.” Id. The United States

proved Gladden’s intent to deceive insurance companies through his emails, his

own testimony, and the testimony of his co-conspirators. Accordingly, Gladden’s

arguments are without merit.

Conclusion

      The weight of evidence does not predominate against conviction, and a

reasonable jury could have determined that Gladden was guilty on all counts.

Therefore, acquittal is not proper under Fed. R. Crim. P. 29, and a new trial is not


                                     Page 5 of 6
     Case 6:19-cr-00219-LSC-SGC Document 298 Filed 04/28/21 Page 6 of 6




proper under Fed. R. Crim. P. 33. Gladden’s motions (docs. 247, 248) are hereby

DENIED in full.

      DONE and ORDERED on April 28, 2021.



                                            _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              203171




                                   Page 6 of 6
